Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by
and between The TriZetto Group, Inc. (“Company”), and Jeffrey H. Margolis
(“Executive”). Once signed by both of the parties, this Agreement will be deemed
effective as of January 2, 2005 (“Effective Date”). This Agreement supercedes
all previous agreements, promises, representations, understandings and
negotiations between the parties, whether written or oral, with respect to the
subject matter hereof, except as expressly provided herein.

 

1. Employment. The Company hereby employs Executive as the Chief Executive
Officer of the Company. Executive accepts such employment, reporting directly to
the Board of Directors of the Company (“Board”).

 

2. Term. The term of this Agreement and of Executive’s employment pursuant to
this Agreement shall commence on the Effective Date and end on the date that
Executive’s employment may be terminated as provided in Section 6 below.

 

3. Place of Performance. Executive shall be based at the Company’s office
located in Orange County, California, but Executive from time-to time may be
required to travel to other geographic locations in connection with the
performance of his duties.

 

4. Duties and Responsibilities.

 

4.1 Service with the Company. Executive shall work exclusively for the Company
and shall have all the customary powers and duties associated with his
position(s) as set forth in Section 1, above. Executive shall devote his full
business time and effort to the performance of his duties for the Company, which
he shall perform faithfully and to the best of his ability. Executive shall be
subject to the Company’s policies, procedures and approval practices, as
generally in effect from time-to-time.

 

4.2 No Conflicting Duties. During the term hereof, Executive shall not serve as
an officer, director, employee, consultant or advisor to any other competing
business or as an officer, employee or consultant to any other business, unless
such other service is approved by the Board. Executive hereby confirms that he
is under no contractual commitments inconsistent with his obligations set forth
in this Agreement, and agrees that during the term of this Agreement he will not
render or perform services, or enter into any contract to do so, for any other
corporation, firm, entity or person which are inconsistent with the provisions
of this Agreement. The Company acknowledges and agrees that Executive may serve
as a member of the Pfizer Health Solutions Advisory Board.

 

5. Compensation.

 

5.1 Annual Base Salary. As compensation for all services to be rendered by
Executive under this Agreement, the Company shall pay to Executive a base annual
salary of Five Hundred Twenty Thousand Dollars ($520,000) (“Annual Base
Salary”), which salary shall be paid in conformity with the Company’s pay
practices generally applicable to Company executives. Executive will be eligible
for annual pay increases as determined by the Board. If this Agreement is signed
by the parties after the Effective Date, Executive’s Annual Base Salary shall be
paid retroactively to the Effective Date.



--------------------------------------------------------------------------------

5.2 Bonus. Executive will be eligible for annual bonus compensation in an amount
to be determined by the Compensation Committee of the Board based on the
Company’s achievement of financial performance and other objectives, as well as
Executive’s achievement of individual performance objectives, established by the
Compensation Committee each year. If all Company and Executive’s individual
performance objectives are met, it is expected that the bonus paid, if any, will
be equal to Executive’s Annual Base Salary for the year for which the bonus is
paid. Any bonus awarded may be greater or less than Executive’s Annual Base
Salary, depending on whether the Company’s and Executive’s performance exceeds
or falls short of the established objectives.

 

5.3 Stock Options. In connection with his continuing employment with the
Company, Executive was granted on February 9, 2005 a stock option to purchase
150,000 shares of the Company’s common stock at $8.48 per share (the “Option”).
The Option shall be subject to all the terms of The TriZetto Group, Inc. 1998
Long-Term Incentive Plan, under which it was granted, and the option agreement
between Executive and the Company evidencing the Option.

 

5.4 Employment Continuation Incentive. As an incentive to Executive to continue
his employment with the Company, Executive shall receive a payment of Fifty
Thousand Dollars ($50,000), less tax and other customary payroll withholdings
and deductions, on the first regular Company payday after Executive and the
Company have signed this Agreement.

 

5.5 Retention Incentive. As an incentive for Executive to remain an employee of
the Company, the Company shall make three retention incentive payments (each, a
“Retention Payment”) in the amount of $44,227.78, less tax and other customary
payroll withholdings and deductions, each to Executive. A Retention Payment
shall be made on each of January 1, 2006, January 1, 2007, and January 1, 2008.
Except as set forth in Section 6.7(a), Executive must be an active employee on
the payment date in order to be eligible to receive the applicable Retention
Payment.

 

5.6 Annual Perquisites. Executive shall be provided with annual perquisites at
Company expense, up to a maximum aggregate incremental cost to the Company of
$50,000 each year during the term of this Agreement. Such perquisites shall
include, without limitation, use of Company owned or leased assets for the
purpose of personal transportation.

 

5.7 Standard Benefits. During the term of this Agreement, Executive shall be
entitled to participate in all employee benefit plans and programs, including
paid vacations, to the same extent generally available to Company executives, in
accordance with the terms of those plans and programs. The Company shall have
the right to terminate or change any such plan or program at any time.

 

5.8 Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary travel and business expenses he
incurs in connection with his employment, but must incur and account for those
expenses in accordance with the policies and procedures established by the
Company.

 

-2-



--------------------------------------------------------------------------------

5.9 Indemnification. The Company shall indemnify Executive in his capacities as
a director and officer of the Company to the fullest extent allowed by law, as
more fully described in the Indemnification Agreement dated April 17, 2003 or
any successor agreement.

 

5.10 Sarbanes-Oxley Act Loan Prohibition. To the extent that any Company
benefit, program, practice, arrangement or this Agreement would or might
otherwise result in Executive’s receipt of an illegal loan (“Loan”), the Company
shall use reasonable efforts to provide Executive with a substitute for the Loan
that is lawful and of at least equal value to Executive. If this cannot be done,
or if doing so would be significantly more expensive to the Company than making
the Loan, the Company need not make the Loan to Executive or provide him a
substitute for it.

 

6. Termination.

 

6.1 Termination by the Company Without Cause. The Company may terminate
Executive’s employment pursuant to this Agreement without Cause (defined below)
by giving ninety (90) days’ written notice to Executive.

 

6.2 Termination by the Company for Cause. The Company may terminate Executive’s
employment and this Agreement for Cause. As used herein, “Cause” shall mean:

 

(a) The continued, unreasonable refusal or omission by Executive to perform any
material duties required of him by this Agreement or as reasonably requested by
the Board of Directors of the Company if consistent with the terms of this
Agreement;

 

(b) Any material act or omission by Executive involving malfeasance or gross
negligence in the performance of Executive’s duties to, or material deviation
from any of the material policies or directives of, the Company, in a manner
that materially damages the Company;

 

(c) Conduct on the part of Executive which constitutes the breach of any
statutory or common law duty of loyalty to the Company, in a manner that
materially damages the Company; or

 

(d) Any illegal act by Executive which materially and adversely affects the
business of the Company or any felony (other than traffic violations) committed
by Executive, as evidenced by conviction thereof, provided that the Company may
suspend the Executive with pay while any allegation of such illegal or felonious
act is investigated.

 

Termination by the Company for cause shall be accomplished by written notice to
Executive and shall be preceded by a written notice providing a reasonable
opportunity and timeframe (which timeframe shall not in any case exceed thirty
(30) days) for Executive to correct his conduct. Any such termination shall be
without prejudice to any other remedy to which the Company may be entitled
either at law, in equity, or under this Agreement.

 

6.3 Termination by Company for Death or Disability. Executive’s employment
pursuant to this Agreement shall be immediately terminated without notice by the
Company (i) upon the death of the Executive or (ii) upon the Executive becoming
totally

 

-3-



--------------------------------------------------------------------------------

disabled. For purposes of this Agreement, the term “totally disabled” means an
inability of Executive, due to a physical or mental illness, injury or
impairment, to perform a substantial portion of his duties for a period of one
hundred eighty (180) or more consecutive days, as determined by the Company’s
Board of Directors.

 

6.4 Termination by Executive Without Good Reason. Executive may terminate
Executive’s employment pursuant to this Agreement without any reason by giving
ninety (90) days’ written notice to the Company.

 

6.5 Termination by Executive for Good Reason. Executive’s employment pursuant to
this Agreement may be terminated by Executive for “good reason” if Executive
voluntarily terminates his employment as a result of any of the following:

 

(a) Without Executive’s prior written consent, a reduction in his then current
Annual Base Salary, other than as part of across-the-board salary reductions
affecting all similar executives of the Company;

 

(b) The taking of any action by the Company that would substantially diminish
the aggregate value of the benefits provided the Executive under the Executive’s
medical, health, accident, disability insurance, life insurance, thrift and
retirement plans in which he was participating on the date of this Agreement,
other than any such reduction which is (i) required by law, (ii) implemented in
connection with a general concessionary arrangement affecting all employees or
affecting the group of employees (senior management) of which the Executive is a
member or (iii) generally applicable to all beneficiaries of such plans;

 

(c) Without Executive’s prior written consent, a relocation of the Executive’s
place of employment outside of Orange County, California

 

(d) Removal of Executive from his position of Chief Executive Officer or from
his position on the Company’s Board of Directors;

 

(e) A reduction in duties and responsibilities which results in Executive no
longer having duties customary for a Chief Executive Officer;

 

(f) The Company materially breaches any provision of this Agreement; or

 

(g) Any failure by any successor to the Company to assume the obligations under
this Agreement.

 

An event that is or would constitute Good Reason shall cease to be Good Reason
if: (i) Executive does not terminate his employment within 90 days after the
event occurs; or (ii) before Executive terminates his employment, the Company
reverses the action or cures the default that constitutes Good Reason within 10
business days after Executive notifies the Company in writing that Good Reason
exists.

 

6.6 Termination by Executive Following Change in Control. If Executive’s
employment terminates following a “Change in Control” (as that term is defined
in Executive’s January 13, 2004 Change in Control Agreement or any successor
agreement), and if

 

-4-



--------------------------------------------------------------------------------

Executive is entitled to severance pay and benefits under that Change in Control
agreement or a successor agreement, then Executive shall be entitled to receive,
at his election, the payments or benefits under either this Agreement or the
then applicable Change in Control agreement.

 

6.7 Payments Upon Termination.

 

(a) Except as provided in Section 6.6 above, if during the term of this
Agreement, the Company terminates Executive’s employment for any reason other
than Cause, death or, Disability or the Executive resigns for Good Reason,
Executive shall receive the following compensation:

 

(i) the portion of his then current Annual Base Salary which has accrued through
his date of termination;

 

(ii) any vested incentive payments, stock options and restricted stock to which
Executive is entitled as of the date of termination pursuant to this Agreement
or any bonus or incentive compensation plan in which he is then participating,
provided the payment thereof is not contingent or conditional on Executive’s
continued employment with the Company or the satisfaction of any other condition
which has not been satisfied; provided, however, the Company shall give good
faith consideration to paying Executive a pro-rata or full bonus for the bonus
period most recently completed by Executive;

 

(iii) any payments for unused vacation and floating holidays, and reimbursement
of expenses, which are due, accrued or payable as of the date of Executive’s
termination; and

 

(iv) if Executive signs a release of claims in a form acceptable to the Company,
the Company shall pay to Executive, in addition to the amounts set forth above,
the following severance payments and benefits:

 

(A) salary continuation at Executive’s then current Annual Base Salary for a
24-month period, payable in accordance with the Company’s normal payroll
procedures and policies as if Executive had remained employed with the Company,
starting on the first regular Company payday after the Company receives the
signed release of claims and any revocation period has expired;

 

(B) medical and dental coverage continuation for a 24-month period following
Executive’s termination as if Executive had remained employed with the Company
and to the same extent provided to Executive and his family immediately prior to
the date of termination other than as part of across-the-board changes affecting
such coverage for similarly situated executives of the Company during this
24-month period; and

 

(C) payment in full of any and all unpaid Retention Payments, payable no later
than thirty (30) days after the date of Executive’s termination of employment.

 

-5-



--------------------------------------------------------------------------------

(b) If Executive’s employment terminates as a result of him becoming totally
disabled (as defined in Section 6.3) or death, then Executive or his heirs shall
be entitled to payment of the amounts set forth in Sections 6.6(a)(i), (ii) and
(iii) above, plus a payment in an amount equal to one-half of Executive’s then
current Annual Base Salary, payable no later than thirty (30) days after the
date of Executive’s termination of employment.

 

(c) If the Company terminates Executive’s employment for Cause or if Executive
voluntarily resigns for other than Good Reason, Executive shall only be entitled
to the compensation set forth in Sections 6.6(a)(i), (ii) and (iii) above. Such
amounts shall be paid in accordance with the Company’s normal payroll procedures
and policies.

 

(d) Notwithstanding anything herein to the contrary, to the extent that the
Company in good faith determines that any payment pursuant to this Section 6.7
provides for a “deferral of compensation” under Section 409A of the Internal
Revenue Code, as amended (“Section 409A”), no amounts shall be payable to
Executive pursuant to this Section 6.7 prior to the earlier of (i) Executive’s
death or “disability” (within the meaning of Section 409A(a)(2)(C)), or (ii) the
date that is six months following the date of Executive’s “separation from
service” with the Company (within the meaning of Section 409A).

 

7. Confidentiality. Executive acknowledges that he currently possesses or will
acquire secret, confidential, or proprietary information or trade secrets
concerning the operations, customers, future plans and business methods of the
Company (“Confidential Information”).

 

7.1 Promise Not to Disclose. Executive promises never to use or disclose any
Confidential Information before it has become generally known within the
industry through no fault of his own. Executive agrees that this promise shall
never expire.

 

7.2 Promise Not to Solicit. To prevent Executive from inevitably breaking his
promises in this Section 7, he further agrees that, while this Agreement is in
effect and for 12 months after its termination: (i) as to any customer or
supplier of the Company with whom he had dealings or about whom he acquired
Confidential Information during his employment, Executive will not solicit or
attempt to solicit (or assist others to solicit) the customer or supplier to do
business with any person or entity other than the Company; and (ii) will not
solicit or attempt to solicit (or assist others to solicit) for employment any
person who is, or within the preceding 12 months was, an officer, manager or
employee of the Company.

 

7.3 Promise Not to Engage in Certain Employment. Executive agrees that, while
this Agreement is in effect and for 12 months after its termination, he will not
accept any employment or engage in any activity, without the written consent of
the Board, if the loyal and complete fulfillment of his duties in such
employment or activity would inevitably require him to reveal or utilize
Confidential Information, as reasonably determined by the Board.

 

7.4 Return of Property and Information. When Executive’s employment with the
Company ends, he will promptly deliver to the Company, or, at its written
instruction, will destroy, all documents, data, drawings, manuals, letters,
notes, reports, electronic mail, recordings, and copies of such materials, of or
pertaining to the Company or any of its affiliated entities which are in his
possession or control.

 

-6-



--------------------------------------------------------------------------------

7.5 Intellectual Property. Intellectual property (including such things as all
ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations and photographs that may be protectable, in whole or in
part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made or reduced to
writing or practice during Executive’s employment with the Company, except
intellectual property that has no relation to the Company or any of its
customers that he developed purely on his own time and at his own expense, shall
be the sole and exclusive property of the Company, and Executive hereby assigns
all of his rights, title and interest in any such intellectual property to the
Company. In addition, Executive acknowledges that the Intellectual Property and
Technical Information Agreement between Executive and the Company, a copy of
which attached to this Agreement as Schedule 1, remains in full force and
effect, and to the extent any of its terms conflict with any provision of this
Section 7, the provision that provides the most protection shall prevail.

 

7.6 Enforcement of this Section. This Section 7 shall survive the termination of
this Agreement for any reason. Executive acknowledges that (i) his services are
of a special, unique and extraordinary character, and it would be very difficult
if not impossible to replace them, (ii) this Section’s terms are reasonable and
necessary to protect the Company’s legitimate interest, (iii) this Section’s
restrictions will not prevent Executive from earning or seeking a livelihood,
(iv) this Section’s restrictions shall apply wherever permitted by law, and (v)
Executive’s violation of any of this Section’s terms would irreparably harm the
Company. Accordingly, Executive agrees that, if he violates any of the
provisions of this Section 7, or the attached confidentiality agreement, the
Company shall be entitled to, in addition to other remedies available to it, (a)
terminate further severance payments and benefits payable pursuant to Section
6.6(a) of this Agreement and (b) seek and obtain an injunction to be issued by
any court of competent jurisdiction restraining him from committing or
continuing any such violation, without the need to prove the inadequacy of money
damages or post any bond or for any other undertaking.

 

8. Notice.

 

8.1 To the Company. Executive will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies me to
use), addressed as follows:

 

If Mailed:   The TriZetto Group, Inc.     Attn: James J. Sullivan, Esq.     567
San Nicolas Drive     Newport Beach, California 92660 If Faxed:   The TriZetto
Group, Inc.     Attn: James J. Sullivan, Esq.     Fax: (949) 219-2197     Tel.:
(949) 719-2215

 

-7-



--------------------------------------------------------------------------------

8.2 To Executive. All communications from the Company to Executive relating to
this Agreement must be sent to him in writing (or in any other manner he
notifies the Company to use), addressed as follows:

 

If Mailed:   Mr. Jeffrey H. Margolis     227 Evening Canyon Road     Corona del
Mar, CA 02625-2637 If Faxed:   Mr. Jeffrey H. Margolis     Fax: (949) 640-0506  
  Tel.: (949) 640-4294

 

8.3 Time Notice Deemed Given. Notice shall be deemed to have been given (i) when
delivered; (ii) two business days after being mailed by United States certified
or registered mail, return receipt requested, postage prepaid; or (iii) when
faxed with confirmation of delivery.

 

9. Arbitration of Disputes. If any legally actionable dispute arises which
cannot be resolved by mutual discussion between the Company and Executive, each
party hereto agrees to resolve that dispute by binding arbitration before an
arbitrator experienced in employment law. Said arbitration will be conducted in
accordance with the rules applicable to employment disputes of Judicial
Arbitration and Mediation Services or such other arbitration service as the
Company and Executive agree upon, and the law of California. The Company will be
responsible for paying any filing fee and the fees and costs of the arbitrator,
unless Executive initiates the claim, in which case he will contribute an amount
equal to the filing fee for a claim initiated in a state court of general
jurisdiction in California. The Company and Executive agree that this promise to
arbitrate covers any disputes that the Company may have against Executive, or
that Executive may have against the Company and all of its affiliated entities
and their directors, officers and employees, arising out of or relating to this
Agreement, the employment relationship or termination of employment, including
any claims concerning the validity, interpretation, effect or violation of this
Agreement; violation of any federal, state or local law; any tort; and any other
aspect of Executive’s compensation or employment. The Company and Executive
further agree that arbitration as provided in this Section 9 shall be the
exclusive and binding remedy for any such dispute and will be used instead of
any court action, which is hereby expressly waived, except for any request by
either party hereto for temporary or preliminary injunctive relief pending
arbitration in accordance with applicable law, or an administrative claim with
an administrative agency. The Company and Executive also agree that any such
arbitration shall be conducted in Orange County, California, unless otherwise
mutually agreed.

 

10. Golden Parachute Limitation. Executive agrees that the payments and benefits
under this Agreement, and all other contracts, arrangements or programs that
apply to him, shall not, in the aggregate, exceed the maximum amount that may be
paid to Executive without triggering golden parachute penalties under Section
280G and related provisions of the Internal Revenue Code, as determined in good
faith by the Company’s independent auditors. If any benefits must be cut back to
avoid triggering such penalties, Executive’s benefits shall be cut back in the
priority order designated by the Company. If an amount in excess of the limits
set forth in this Section 10 is paid to Executive, Executive agrees to repay the
excess amount to the Company upon demand, with interest at the rate provided for
in Internal Revenue Code Section 124(b)(2)(B). The Company and Executive agree
to cooperate with each other in connection with any administrative or judicial
proceedings concerning the existence or amount of golden parachute penalties
with respect to payments or benefits Executive receives.

 

-8-



--------------------------------------------------------------------------------

11. Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by Executive and a duly
authorized Company officer. Thus, for example, promotions, commendations, and/or
bonuses shall not, by themselves, modify, amend, or extend this Agreement. A
waiver of any conditions or provisions of this Agreement in a given instance
shall not be deemed a waiver of such conditions or provisions at any other time.

 

12. Interpretation and Exclusive Forum. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of California (excluding any that mandate the use of another
jurisdiction’s laws). Any arbitration (unless otherwise mutually agreed),
litigation or similar proceeding with respect to such matters only may be
brought within California, and all parties to this Agreement consent to
California’s jurisdiction.

 

13. Department of Homeland Security Verification Requirement. Executive agrees
to timely file all documents required by the Department of Homeland Security to
verify his identity and lawful employment in the United States. Notwithstanding
any other provision of this Agreement, if Executive fails to meet any such
requirements promptly after receiving a written request from the Company to do
so, Executive agrees that his employment shall terminate immediately and that he
shall not be entitled to any further compensation from the Company of any type.

 

14. Successors/Assignment. This Agreement shall be binding upon, and shall inure
to the benefit of, Executive and his estate, but Executive may not assign or
pledge this Agreement or any rights arising under it, except to the extent
permitted under the terms of the benefit plans in which he participates. The
Company may not assign this Agreement to any affiliate or successor without
Executive’s prior written consent.

 

15. Withholding Taxes. The Company may withhold from any salary and benefits
payable under this Agreement all federal, state, city and other taxes or amounts
as shall be determined by the Company to be required to be withheld pursuant to
applicable laws, or governmental regulations or rulings.

 

16. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

 

18. Entire Agreement. Except for Executive’s Change in Control Agreement, his
Stock Option and Restricted Stock Agreements, his Indemnification Agreement and
the Confidentiality Agreement signed on December 25, 1997, all oral or written
agreements or representations, express or implied, with respect to the subject
matter of this Agreement are set forth in this Agreement.

 

-9-



--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED
IN IT AND THAT HE HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN
RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE
CONTAINED IN THIS AGREEMENT.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT
HE UNDERSTANDS ALL OF IT, AND THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS
THIS AGREEMENT WITH HIS PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT
OPPORTUNITY TO THE EXTENT HE WISHED TO DO SO. EXECUTIVE UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT HE IS GIVING UP HIS RIGHT TO A JURY TRIAL.

 

Date: April 6, 2005   “Company”     THE TRIZETTO GROUP, INC.     By:  

/s/ James C. Malone

--------------------------------------------------------------------------------

    Name:   James C. Malone     Title:   Senior Vice President, CFO Date: April
6, 2005   “Executive”    

/s/ Jeffrey H. Margolis

--------------------------------------------------------------------------------

    Jeffrey H. Margolis

 

-10-